      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 1 of 16



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Criminal No. 18-150(1) (DWF/HB)


UNITED STATES OF AMERICA,                 )
                                          )
       v.                  Plaintiff,     )    DEFENDANT'S MEMORANDUM IN
                                          )    SUPPORT OF HEARING PURSUANT
MICHAEL HARI,                             )    TO FRANKS v. DELAWARE
                                          )
                         Defendant.       )

       Michael Hari, through undersigned counsel, submits this memorandum in support

of his Motion for a Franks Hearing. This Memorandum will show that although Franks

sets a high standard for reviewing a search warrant beyond its “four corners,” the

standard is clearly met in this case.

       I.     Franks v. Delaware

       A properly informed, neutral and detached magistrate serves to protect against

unjustifiable privacy invasions by interposing judicial impartiality into the critical

probable cause decision. This is an especially important safeguard to protect against the

otherwise unrestricted, ex parte process that may be subject to abuse or overreaching by

investigators and prosecutors. See, e.g., Johnson v. U.S., 333 U.S. 10, 14, 68 S. Ct. 367,

92 L. Ed. 436 (1948) (probable cause must be determined by a neutral and detached

magistrate, and not by the officer engaged in the often competitive enterprise of ferreting

out crime).

       In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court considered the

question of whether a reviewing court could, under certain circumstances, delve into the



                                                  1
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 2 of 16



contents of an affidavit presented in support of a search warrant to examine its veracity.

The Court ultimately decided that such an examination should be permitted under certain

circumstances.

       Because it is the magistrate who must determine independently whether
       there is probable cause, it would be an unthinkable imposition upon his
       authority if a warrant affidavit, revealed after the fact to contain a
       deliberately or reckless false statement, were to stand beyond impeachment.

Id. at 165. internal citations omitted).

       In order to obtain a hearing in which a reviewing court looks beyond the four

corners of the affidavit, “the challenger’s attack must be more than conclusory and must

be supported by more than a mere desire to cross-examine.” Id. at 171. To obtain a

hearing, the Franks Court determined that a defendant must meet three requirements:

       1) the defendant must make a substantial preliminary showing that a false
          statement knowingly and intentionally, or with reckless disregard for the truth,
          was included by the affiant in the warrant affidavit;

       2) the allegation must be accompanied by an offer of proof; and

       3) the defendant must establish that the allegedly false statement is necessary to
          the finding of probable cause.

If the defendant can meet all three requirements, the Fourth Amendment requires that a

hearing be held at the defendant's request. Franks, 438 U.S. at 155, 171.

       The Eighth Circuit holds that “[t]o prevail on a Franks challenge, a defendant

must show the following: (1) the affiant officer knowingly and intentionally, or with

reckless disregard for the truth, included a false or misleading statement in, or omitted

information from, the affidavit in support of the warrant; and (2) the affidavit would not

establish probable cause if the allegedly false information is ignored or the omitted


                                                 2
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 3 of 16



information is supplemented.” United States v. Smith, 715 F.3d 1110, 1118 (8 th Cir.

2013)(quoting United States v. Cowling, 648 F.3d 690, 695 (8 th Cir. 2011). See also

United States v. Reivich, 793 F.2d 957, 960 (8 th Cir. 1986)(extending Franks to deliberate

omissions.)

       Adapting Franks to the situation involving omissions from affidavits, a defendant

must show:

       (1) that the police omitted facts with the intent to make, or in reckless
       disregard to whether they thereby made, the affidavit misleading, … and

       (2) that the affidavit if supplemented by the omitted information would not
       have been sufficient to support a finding of probable cause.

Reivich, 793 F.2d at 961 (citing United States v. Melvin, 596 F.2d 492, 499 (1 st Cir.

1979); United States v. Strini, 658 F.2d 593 (8 th Cir. 1981); United States v. Stanert, 762

F.2d 775, 782 (9 th Cir. 1985); United States v. Martin, 615 F.2d 318, 328 (5 th Cir. 1980).

In making the assessment, “recklessness may be inferred from the fact of omission of

information from an affidavit … when the material omitted would have been ‘clearly

critical’ to the finding of probable cause.” Id. at 961 (citing Martin, 615 F.2d at 329). But

other circumstances have also supported a finding of recklessness. See e.g. United States

v. Jacobs, 986 F.2d 1231, 1235 (8 th Cir. 1993)(stating that officers act with reckless

disregard if they knowingly withhold facts that are “highly relevant,” e.g. the drug dog

failed to alert on the package).

       There are three similar search warrants with significant omissions in the case at

hand: (1) for the home of Mr. Hari’s parents, 1** North 1900E Rd., Paxton, Illinois on

March 13, 2018, (2) for Mr. Hari’s business office, 1** S. Main Rd., Clarence, Illinois,


                                                 3
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 4 of 16



and (3) for Mr. Hari’s home, 2** West First Street North, Clarence, Illinois. These

warrants and supporting affidavits comprise of Exhibit A, B, and C to this

Memorandum. 1

       At the beginning of each search warrant affidavit, the Affiant, Detective Sergeant

Barbara Robbins of University of Illinois Police Department (hereinafter Affiant),

establishes her credentials and a description of the property to be searched. The Affiant

next explains that a crime was committed in Bloomington, Minnesota: an explosive

device was thrown into the window of the Dar Al Farooq Islamic Center (DAF) and it

exploded. The remainder of the affidavits attempt to establish probable cause connecting

Michael Hari to the crime and why each of the locations to be searched might have

evidence of the bombing.

       Unfortunately, the affidavits fail to include some of the exculpatory details of the

investigation thus far (as of the date of the affidavits) and fail to include Confidential

Source One’s (hereinafter CS1) lengthy antagonistic relationship with Mr. Hari and his

motives for fabrication. These facts were intentionally omitted with the intent to make,

or in reckless disregard of whether they made, the affidavits misleading and a Franks

hearing is warranted.




       1Exhibit A: the home of Mr. Hari’s parents, 1** North 1900E Rd., Paxton, Illinois
(March 13, 2018); Exhibit B: Mr. Hari’s business office, 1** S. Main Rd., Clarence, Illinois,
and; Exhibit C: Mr. Hari’s home, 2** West First Street North, Clarence, Illinois.


                                                   4
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 5 of 16



       II.    Omissions of Exculpatory Investigative Details

       A. The Eyewitness 2

       On August 5, 2017, law enforcement spoke to individuals present at the Dar Al

Farooq Islamic Center (hereinafter DAF) when an explosive device was thrown in one of

the mosque’s windows. The affidavit for the above-mentioned search warrants cite an

eyewitness, who heard the noise of glass breaking and “observed a man run from the

exterior of DAF to a dark-colored truck” that departed the parking lot at a high rate of

speed. See Exhibit A, B, C, ¶ 3. This statement, in the affidavits, is offered to corroborate

information found later in the affidavits that Mr. Hari rented a black Nissan Frontier crew

cab from July 27, 2017 – August 6, 2017. Exhibit A, B, C, ¶ 10. Or to bolster one

informant who claimed that he, Mr. Hari and Mr. Morris drove to Minnesota in a

charcoal gray Nissan Frontier to commit the DAF bombing. Exhibit A, B, C, ¶ 28.

       Unfortunately, the Affiant failed to include the eyewitness description of a “full-

sized dark, possibly black or dark blue truck,” despite the fact that this description of the

getaway car was included in two earlier search warrants when the target of the

investigation was another man from Minnesota. 3 The earlier search warrants also noted

surveillance video from multiple locations in the area where “a dark-colored, full-sized



       2  See attached Exhibit D: FBI 302 Report, B. Kane, R. Westby, August 5, 2017
Interview of Jama.
        3 See Exhibit E: In the Matter of the Search of: Cellular Telephone Call Numbers 9**-

***-***6 and 9**-***-***1, 17-MJ-619 (HB), August 6, 2017 (mentioning a “full-sized truck”
seven times to obtain location data); see also Exhibit F: In the Matter of the Search of
Information Regarding Accounts Associated With Certain Location and Date Information,
Maintained on Computer Servers Controlled by Google, Inc., 17-MJ-619 (FLN), August 7, 2017
(mentioning a “full-sized truck” seven times to obtain Google location information).


                                                  5
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 6 of 16



truck” is seen driving through the streets near the DAF mosque around the time of the

bombing. 4 This is significant, because a Nissan Frontier, like the one rented by Mr. Hari,

is not a full-sized truck. Thus, it appears that a full description of the suspect vehicle was

omitted in order to bolster probable cause to search Mr. Hari’s home, office, and parents’

residence when the man from Minnesota was no longer a suspect.

       Similarly, the only eyewitness to the DAF bombing could not identify the race of

the man who ran to the truck was or if he was the driver or passenger. And there is no

mention regarding the single suspect being with others. This information would have

been useful to the reviewing magistrate, because it contradicts the allegations made by

Mr. McWhorter in the affidavits. See Exhibit A, B, C, ¶ 28. The only eyewitness to the

bombing mentions one man of an unknown race in a full-sized, dark-colored pickup

truck, not three Caucasian men in a mid-sized or smaller pick-up truck.

       B. The Video

       Similarly, in the search warrants at issue, the Affiant states, “FBI Minneapolis

collected video from DAF, which captured the exterior parking lot. Shortly before the

explosion, a dark truck is seen departing the parking lot.” Exhibit A, B, C, ¶ 3. But this

information is not accurate. No video was collected from the DAF parking lot.

       According to the affidavits submitted to a federal court earlier in the investigation,

when the Minnesota man was the lead suspect,

       Law enforcement was able to obtain video surveillance footage from local
       businesses. The time stamps on these videos vary slightly, however, all the
       videos show a few minutes after the explosion, a dark-colored, full-sized

       4   See Exhibit E, ¶ 14; Exhibit F, ¶ 6.


                                                  6
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 7 of 16



       truck driving through the intersection of Portland Avenue and American
       Boulevard, the intersection immediately northwest of DAFIC. 5 Law
       enforcement then obtained further video surveillance, showing the truck as
       it continued traveling. A full-sized, dark truck, similar in appearance to the
       truck seen near DAFIC’s parking lot 6, was seen on video traveling over the
       Interstate 494 overpass near Portland Avenue and then entering I-494 from
       Portland Avenue, traveling west. A similar-appearing truck then was seen
       on video exiting 35W South onto the 82nd Avenue South exit ramp. The
       timing of the truck’s appearance on these later videos coincides with the
       time it would take to travel from DAFIC to the point of observation. The
       conclusion that the truck seen in all of the videos is the same truck, over
       and above the similar appearance of the truck in all of the video footage, is
       also buttressed by the fact that the events recorded on the videos took place
       very early on a Saturday morning, when there was almost no traffic on the
       roads. In reviewing video footage of the 82nd Avenue South exit ramp from
       Interstate 35W, for example, law enforcement reviewed 40 minutes’ worth
       of video footage, and in all that footage saw only one other vehicle (besides
       the dark, full-sized truck) use that exit ramp.

See Exhibit E, ¶ 6; Exhibit F, ¶ 14 (emphasis added). Thus, it appears that when law

enforcement wanted to obtain the cellular telephone GPS coordinates of the Minnesota

suspect, law enforcement emphasized the similar-appearing truck, a dark, full-sized truck,

with that of the truck belonging to the Minnesota suspect. But when the Affiant submitted

search warrant affidavits to search Mr. Hari’s property, these contradicting details were

omitted.

       The omissions regarding the video footage, like the omissions regarding the

eyewitness’s description of the suspect and truck, were intentional. Their purpose was to

make the signing magistrate believe that there was more evidence tying Mr. Hari to the




       5  The two earlier search warrant refer to the DAF as the Dar al Farooq Islamic Center and
therefore use the acronym DAFIC.
        6 This statement refers to the eyewitness’s account of what he saw leaving the mosque

parking lot.


                                                   7
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 8 of 16



crime than what actually existed. The omissions created an inference that the truck rented

by Mr. Hari was seen by an eyewitness to the crime and on video surveillance footage at

the DAF mosque. However, the evidence, known by the Affiant, distinguished Mr. Hari’s

rental truck from the truck seen by the eyewitness and in the video surveillance footage.

For these reasons, a Franks hearing is warranted.

       III.   Omissions Regarding the History Between the Informant and Suspect

       “When an affidavit is based in substantial part on information from an informant,

the informant’s reliability, veracity, and basis of knowledge are relevant considerations-

but not independent, essential elements-in finding probable cause.” United States v.

Reivich, 793 F.2d 957, 959 (8 th Cir. 1986)(citing Illinois v. Gates, 462 U.S. 213, 230

(1983). “The core question in assessing probable cause based upon information supplied

by an informant is whether the information is reliable.” United States v. Williams, 10 F.3d

590, 593 (8 th Cir. 1993) (citing Draper v. United States, 358 U.S. 307, 313 (1959).

       While the Eighth Circuit has “repeatedly rejected any blanket conclusion that an

informant’s drug use, pending charges, or cooperation is so suspect that it necessarily

vitiates probable cause” the omission of other information that goes to an informant’s

reliability, veracity, and basis of knowledge is “highly relevant” to the probable cause

determination. United States v. Ketzeback, 358 F.3d 987, 991 (8 th Cir. 2004) (referencing

United States v. Allen, 297 F.3d 790, 795-96 (8 th Cir. 2002); United States v. Tyler, 238

F.3d 1036, 1038-39 (8 th Cir. 2001); United States v. Gladney, 48 F.3d 309, 315 (8th

Cir.1995); United States v. Wold, 979 F.2d 632, 634-35 (8th Cir.1995); United States v.

Flagg, 919 F.2d 499, 501 (8th Cir.1992) (per curiam).


                                                 8
      CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 9 of 16



         In the case at hand, the Affiant’s omissions were reckless at best. CS1 is Michael

Hari’s estranged brother, J.H., and the two men have had a well-documented antagonistic

past. The Affiant was well aware of their history and J.H.’s motive to lie, but omitted

these facts, relevant to J.H.’s credibility, from the affidavits. This is particularly

troublesome because CS1 provided information and ten photographs included in the

search warrant affidavits when his reliability and veracity would have otherwise been in

doubt.

         A. Prior Accusations Against One Another

         In two January 22, 2018 FBI Reports, seven weeks prior to drafting the search

warrant affidavits, the Affiant explained she searched for any law enforcement contacts

Michael Hari or his brother, J.H., had in the past. 7 In doing so, the Affiant came upon a

Rantoul Police report from December 13, 2016 regarding a call-in bomb threat at Rural

King, a business in Rantoul, Illinois. 8 The reports noted that J.H. (CS1) called local law

enforcement and told them his brother, Michael Hari, is a felon in possession of

numerous firearms and he thought calling in a bomb threat is something he (Michael

Hari) would do. 9 He also made other irrelevant accusations against Mr. Hari. And Mr.

Hari was never questioned, investigated nor charged with anything in Rantoul.

         In another FBI report from January 22, 2018, the Affiant noted that Michael Hari’s

name was ran by the ATF Fairview Heights Office in St. Louis, Missouri on December


         7   FBI Report, Case ID# 266S-SI-2476026, B. Robbins, January 22, 2018. (BATES 10108,
10145).
         8   FBI Report, Case ID# 266S-SI-2476026, B. Robbins, January 22, 2018. (BATES 10151).
         9   Id.


                                                    9
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 10 of 16



29, 2016. 10 When she called the office, she spoke to an agent who advised, “a complaint

came in by a family member,” but was transferred to the Springfield Division of the

ATF. 11 And the Affiant contacted the Springfield office.

       The same FBI Report discloses that the Affiant learned of another incident on

March 7, 2016 at the Department of Veterans Affairs Medical Center wherein J.H. (CS1)

called the police because Michael Hari was trying to get information on him through

legal paperwork. 12 Regardless of the reasoning or the truth, the incident is another

example of the antagonistic relationship between the two men and another instance where

CS1 called police trying to incriminate Michael Hari.

       B. The Emergency Order For Protection Filed Against J.H.

       In a January 2018 FBI report, the Affiant noted, “Following the police report on

the [Rantoul] bomb threat Michael Hari, Jr. got an order of protection on [J.H.] for the

time period of 02/22/2016 – 03/14/2016.” 13 But even this misstates the timing of events.

       Well before J.H. called the Rantoul Police Department to implicate Michael Hari

in the call-in bomb threat (12/13/2016) and before the ATF tip from a “family member”

(12/29/2016) and before the incident with the Department of Veterans Affairs

(03/07/2016), Michael Hari filed an Emergency Petition for Order of Protection

(hereinafter EOFP) against J.H. on February 22, 2016. See Exhibit G.




       10 FBI Report, Case ID# 266S-SI-2476026, B. Robbins, January 22, 2018. (BATES 9952).
       11 Id.
       12 Id.
       13 FBI Report, Case ID# 266S-SI-2476026, B. Robbins, January 22, 2018. (BATES 10145-

10146).

                                                10
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 11 of 16



       In his Petition, Mr. Hari alleged that J.H. entered his home and property at 2** W.

1 st Street North, Clarence, IL a number of times between January 14, 2016 and January

23, 2016 without Mr. Hari’s permission. Id. at p. 3. Mr. Hari claimed that when he called

his brother to ask him, his brother admitted to trespassing but denied stealing his trail

cameras. Mr. Hari notes that he called the Ford County Sheriff’s Office to report the theft

of his trail cameras and J.H.’s admission to trespassing and the police thereafter collected

evidence. Id. Mr. Hari alleged that after filing the report, the trail cameras reappeared on

a tree on January 23, 2016. Id. When the two men met face-to-face at their parents’ home,

an argument ensued and Michael Hari felt physically threatened. Id. at p. 4. He knew his

brother regularly carried a firearm and was aware of past incidents where J.H. shot at

other individuals following an argument and Mr. Hari wished to avoid harm. Id.

       In the “Miscellaneous Remedies” portion of the EOFP Petition, Michael Hari

asked, “That Respondent be further ordered and enjoined as follows: Respondent is

enjoined from making any harassing complaints against Petitioner.” Id. at p. 11. The

EOFP was granted and served upon J.H. the same day. Id. at pp. 12, 21.

       Thus, it is clear from the number of FBI reports authored by the Affiant, that she

was working very closely with J.H. (CS1) and Ford County Sheriff Mark Doran during

her investigation of Michael Hari from January – March 2018 and was therefore aware of

all of the incidents wherein J.H. called different agencies trying to implicate his brother in

wrongdoing and the EOFP filed by Mr. Hari to stop his brother from harassing him.

Thus, it is troubling that the Affiant did not disclose any of this information in her

Affidavits but rather explained, “CS1’s motivation for cooperation is that he/she does not


                                                 11
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 12 of 16



want anyone to get hurt. The FBI has paid CS1 approximately $1,000 to date for

information provided.”14

       These omissions – if added to the Affidavit – would have called CS1’s credibility

and the ten photos he took into serious question. And a Franks hearing must be held to

ferret out the reasons for the exclusions and any other omissions and misstatements in the

Affidavits.

       IV.       The Omitted Information Affected the Finding of Probable Cause

       Probable cause is “a fluid concept turning on the assessment of probabilities in

particular factual concepts” and as such is “not readily, or even usefully, reduced to a

neat set of rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983); see also Ornealas v. United

States, 517 U.S. 690, 697 (1996). To determine whether probable cause exists to support

a search warrant, we must look at the “totality of the circumstances.” Id.

       Here, in order to assess probable cause, the Court must:

       1) correct the misstated information regarding the eyewitness’ account,

       2) correct the description of the vehicle seen at the DAF mosque and the

              description of the vehicle found in the video footage around the time of the

              bombing, and

       3) add the omitted information undercutting the credibility of CS1 and the ten

              photographs he took - or – strike all information provided by CS1 because he

              was an unreliable, tainted source from the beginning.



       14   Exhibit A, p. 4; Exhibit B, p. 4;


                                                   12
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 13 of 16



After doing so, the affidavits should be reviewed anew to determine if probable cause

existed to believe that evidence of criminal activity would be found in each of the

specific places to be searched.

       The remaining probable cause statement consists of information from CS2,

Michael McWhorter (a co-defendant), EJ Mack, and Mr. McWhorter’s brother.

   (1) CS2 implicates Mr. Hari, Joseph Morris, and Michael McWhorter in the DAF

       bombing as well as an attempted bombing at the Women’s Health Practice in

       Champaign, Illinois and alleges that there are illegal firearms, M4s, jammers, and

       tannerite inside a safe in Mr. Hari’s office. See Exhibit A, ¶¶ 8-9. During a

       recorded conversation, however, Mr. Hari allegedly said, “we moved that stuff

       already … there’s nothing illegal in our vault.” Id. at ¶ 17.

   (2) Michael McWhorter told law enforcement that Michael Hari’s guns had been

       stored in a vault at Hari’s office, but were later moved to his brother’s house in a

       camouflage bag. Id. at ¶ 26. He admitted to his participation in the attempted

       bombing of the Women’s Health Practice, the bombing of the Dar Al Farooq

       Islamic Center, a home invasion, and the planting of materials at the J.O.

       residence. Id. at ¶¶ 27-30.

   (3) EJ Mack told law he participated in a home invasion and a Wal-Mart robbery with

       Mr. Hari and others.

   (4) Michael McWhorter’s brother reported that Mr. Hari and Mr. Morris had arrived

       at his residence a few days before February 27, 2018 and dropped off a

       camouflage bag of shotguns and assault rifles. See Exhibit A, ¶¶ 18-19. He had


                                                 13
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 14 of 16



       seen the firearms before, at the office, where Mr. Hari and Mr. Morris were

       cleaning them. Id. at ¶ 22. He explained that Mr. Hari didn’t want to be in

       possession of the guns when law enforcement came to talk to him.

It is clear, from the other paragraphs in the Affidavits that any firearms once in the vault

in Mr. Hari’s office were in law enforcement’s possession at the time the search warrants

were sought. What is not clear, is what law enforcement was hoping to find in (1) the

home of Mr. Hari’s parents, 1** North 1900E Rd., Paxton, Illinois on March 13, 2018,

(2) Mr. Hari’s business office, 1** S. Main Rd., Clarence, Illinois, or (3) Mr. Hari’s

home, 2** West First Street North, Clarence, Illinois.

       Once the omitted information is added and the misstated information is corrected,

the search warrant affidavits lack probable cause to search Mr. Hari’s parents’ home, his

office and his home. There is no nexus between the information provided by CS2, Mr.

McWhorter, EJ Mack, or Mr. McWhorter’s brother and the places to be searched. None

of the informants or cooperators talk about the addresses to be searched or indicate what,

if any, information or evidence will be found at any of the addresses. This is especially

true of the home of Mr. Hari’s parents – which is searched primarily because of the

information and pictures provided by J.H., CS1.

       This argument however is better left for briefing following a Franks hearing to

determine if the omissions or misstatements should be included in the probable cause

analysis or if all of the information from CS1 should be excluded.




                                                 14
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 15 of 16



       V.        The Later Search Warrants Omit Learned Information

       Pursuant to one of the warrants issued, the home of Mr. Hari’s parents was

searched on March 13, 2018. Nevertheless, law enforcement failed to find the items

photographed by J.H. (CS1) and included in the search warrant affidavit. See Exhibit A, ¶

6. Still, this same information and the same ten photographs were used in later search

warrants as though the information were still reliable. See e.g. Exhibit C. Thus, counsel

reserves the right to challenge the search of his business office and the second search his

parents’ home as the Affiant failed to disclose that the previous items sought – were not

found where J.H. reported them to be.

       In fact, the items photographed by J.H. were not recovered until November 14,

2018, over eight months later, when “CHS S-00086648 called and requested the Sheriff’s

Department to come and remove the items that were discovered on CHS’ property.”15

The questionable and sudden discovery of these items eight months later further

undercuts the reliability of CS1 and his photographs.

       VI.       Leon and the Good Faith Exception

       The government may argue that the search warrants are saved by the good faith

exception set forth in United States v. Leon, 468 U.S. 897 (1984). However, this

argument must fail. Leon does not excuse Franks violations. See, e.g., United States v.

Jacobs, 986 F.2d 1231, 1235 (8 th Cir. 1993)(citing Leon, 468 U.S. at 914 & n. 12, 923).

As the Leon Court held, “[s]uppression . . . remains an appropriate remedy if the


       15   FBI Report, Case ID# 266S-SI-2476026, Joel C. Smith, November 15, 2018. (BATES
19862).

                                                  15
     CASE 0:18-cr-00150-DWF-HB Document 97 Filed 07/18/19 Page 16 of 16



magistrate or judge in issuing a warrant was misled by information in an affidavit that the

affiant knew was false or would have known was false except for his reckless disregard

of the truth.” Leon, 468 U.S. at 923.

       VII.   Conclusion

       Based on the above-stated arguments, Mr. Hari makes the necessary showing

pursuant to Franks v. Delaware and respectfully requests that the Court schedule a

Franks hearing after the parties have had an opportunity to be heard at the motions

hearing currently scheduled for August 8, 2019.

Dated: July 18, 2019                          Respectfully submitted,

                                              s/ Shannon Elkins

                                              SHANNON ELKINS
                                              Attorney ID No. 332161
                                              Attorney for Defendant
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415


                                              s/ Reynaldo A. Aligada, Jr.

                                              REYNALDO A. ALIGADA, Jr.
                                              Attorney ID No. 319776
                                              Attorney for Defendant
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415




                                               16
